EXHIBIT 10.59


PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of January 24,
2017 by EMPIRE RESORTS, INC., a Delaware corporation (“Pledgor”), in favor of
KIEN HUAT REALTY III LIMITED, a corporation organized in the Isle of Man, as
lender (together with its successors and assigns, “Lender”).
RECITALS
A.    WHEREAS, on the date hereof, Lender has made a loan to MONTREIGN HOLDING
COMPANY, LLC, a New York limited liability company (“Borrower”) in the amount of
$32,320,000.00 (the “Loan”) pursuant to the terms of that certain Loan Agreement
of even date herewith by and between Lender and Borrower (as amended, modified,
supplemented or replaced from time to time, the “Loan Agreement”).
B.    WHEREAS, Borrower was formed as a New York limited liability company and
is governed by the terms and provisions of that certain Operating Agreement,
dated as of January 13, 2017 (the “Formation Agreement”).
C.    WHEREAS, Pledgor is the legal and beneficial owner of 100% of the issued
and outstanding membership interests in Borrower.
D.    WHEREAS, Lender is unwilling to make the Loan unless Pledgor enters into
this Agreement.
NOW, THEREFORE, for Ten Dollars ($10.00) and in consideration of the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.Capitalized Terms. All capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement and,
for the purposes of this Agreement, the following capitalized terms shall have
the following meanings:
“Article 8 Matter” means any action, decision, determination or election by
Borrower or its member(s), shareholders or partners, as applicable, that its
membership interests, partnership interests, stock or other equity interests, as
applicable, be, or cease to be, a “security” as defined in and governed by
Article 8 of the Uniform Commercial Code, and all other matters related to any
such action, decision, determination or election.
“Bankruptcy Code” means Title 11 of the United States Code, as amended,
modified, succeeded or replaced, from time to time.
“Distributions” means all distributions, dividends and payments (whether in cash
or in kind) and all interest in respect of, and all proceeds of, any instrument
or interest constituting part of the Pledged Collateral, of whatever kind or
description, real or personal, whether in the ordinary course or in partial or
total liquidation or dissolution, or any recapitalization, reclassification of
capital, or reorganization or reduction of capital, or otherwise.


1



--------------------------------------------------------------------------------




“Equity Interests” means all limited liability company membership interests or
other equity interests of, and all other right, title and interest now owned or
hereafter acquired by, Pledgor in and to Borrower, including the interests
described on Schedule 1 attached hereto.
“Event of Default” shall have the meaning ascribed thereto in the Loan
Agreement.
“General Intangibles” shall have the meaning ascribed thereto in Article 9 of
the UCC.
“No‑Action Letters” means various No‑Action Letters issued by the SEC staff as
described in Section 13(b) below.
“Obligations” means Borrower’s obligations provided in the Loan Agreement, the
Note and the other Loan Documents to pay the Indebtedness payable to Lender in
respect of the Loan thereunder, and to perform and observe all of the terms,
covenants and provisions of each of the Loan Documents, including the payment of
interest that, but for the commencement of a case under the Bankruptcy Code,
would accrue on such Indebtedness.
“Pledged Collateral” means all of Pledgor’s right, title and interest, whether
now owned or hereafter acquired, in, under and to (i) the Formation Agreement
and the Equity Interests, including, without limitation, Pledgor’s share of the
profits, losses and capital of Borrower, and all Voting Rights, claims, powers,
privileges, benefits, options or rights of any nature whatsoever which currently
exist or may be issued or granted by Borrower to Pledgor, and all instruments,
whether heretofore or hereafter acquired, evidencing such rights and interests,
(ii) all Distributions, (iii) all General Intangibles relating to the foregoing,
(iv) the proceeds (including claims against third parties), products and
accessions of the foregoing, (v) all replacements and substitutions of the
foregoing, (vi) all books and records (including computerized records, software
and disks) relating to any of the foregoing, (vii) all other rights appurtenant
to the property described in foregoing clauses (i) through (vi), and (viii) any
stock certificates, share certificates, limited liability company certificates,
partnership certificates or other certificates or instruments evidencing the
foregoing.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as it may be amended from
time to time.
“Security Interest” shall have the meaning ascribed thereto in Section 2 hereof.
“Securities Laws” means the Securities Act and applicable state securities laws.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Voting Rights” means all of Pledgor’s rights under the Formation Agreement to
vote and give approvals, consents, decisions and directions and exercise any
other similar right with respect to the Pledged Collateral.
Section 2.    Pledge. Pledgor hereby grants, pledges, hypothecates, transfers
and assigns to Lender a first priority perfected, continuing security interest
in and lien on the Pledged Collateral and in all proceeds thereof (the “Security
Interest”) as collateral security for the prompt and complete repayment and
performance when due (whether at the stated maturity or otherwise) of the
Obligations. No filing or other action is or will be necessary to perfect such
first priority security interest of Lender in the Equity Interests that are
represented by a certificate, except for delivery to Lender of the certificates
evidencing


2



--------------------------------------------------------------------------------




the Equity Interests endorsed or accompanied by appropriate powers duly endorsed
in blank. The first priority security interest of Lender in any of the Pledged
Collateral that is not represented by a certificate, if any, shall be perfected
by the filing of a financing statement or statements as hereinafter provided.
Section 3.    Distributions. Pledgor shall have the right to receive all
Distributions in respect of the Pledged Collateral unless an Event of Default
shall have occurred and be continuing and Lender shall have provided written
notice of its intent to exercise remedies. Pledgor hereby irrevocably authorizes
and directs Borrower, upon the occurrence and during the continuance of an Event
of Default under the Loan Agreement and after Lender shall have provided the
written notice described in the preceding sentence, to distribute, transfer, pay
and deliver directly to Lender, and not to Pledgor, in accordance with that
certain Consent of Borrower attached hereto as Exhibit A and made a part hereof
(the “Consent”), any and all Distributions at such time and in such manner as
such Distributions would otherwise be distributed, transferred, paid and
delivered to Pledgor, for application in accordance with the Loan Agreement;
provided that, notwithstanding the occurrence and continuance of an Event of
Default, the Pledgor may continue to receive dividends and distributions made
pursuant to subclause (b) and subclause (c) of Section 6.05 of the Credit
Agreement. If, during the continuance of an Event of Default under the Loan
Agreement, Pledgor receives any Distributions in violation of the preceding
sentence, Pledgor shall accept the same as Lender’s agent and hold the same in
trust on behalf of and for the benefit of Lender and shall promptly deliver the
same forthwith to Lender for application in accordance with the Loan Agreement,
together with appropriate forms of assignment, UCC financing statements, and
other appropriate instruments, if necessary, indicating the Security Interests
of Lender in and to such Distribution. Pledgor authorizes and directs Lender to
apply any Distributions received by Lender in the manner described in the Loan
Agreement.
Section 4.    Voting Rights.
(a)    Pledgor hereby collaterally assigns the Voting Rights to Lender, subject
to the terms and provisions of this Agreement and the other Loan Documents.
(b)    Pledgor may exercise the Voting Rights unless an Event of Default shall
have occurred and be continuing and lender shall have provided written notice of
its intent to exercise remedies, provided that Pledgor shall not exercise the
Voting Rights in a manner which would be inconsistent with or result in a
violation of any provision of this Agreement, the Loan Agreement or any other
Loan Document. Upon the occurrence and during the continuance of an Event of
Default and after Lender shall have provided the written notice described in the
preceding sentence, all rights of Pledgor to exercise the Voting Rights shall
cease and Lender shall have the right to exercise, in person or by its nominees
or proxies, all Voting Rights assigned to it hereunder and Lender shall exercise
such Voting Rights in such manner as Lender in its sole discretion shall deem to
be in Lender’s best interests (subject to the terms of this Agreement and the
other Loan Documents). Upon the occurrence and during the continuance of an
Event of Default, Pledgor shall effect the directions of Lender in connection
with any such exercise in accordance with this Agreement.
(c)    In connection with Lender’s exercise of the Voting Rights, Pledgor shall
cause Borrower to rely on a notice from Lender stating that an Event of Default
has occurred and is continuing under the Loan Agreement or any other Loan
Document, in which event no further direction from Pledgor shall be required to
effect the assignment of Voting Rights hereunder from Pledgor to Lender, and
Borrower shall immediately permit Lender to exercise all of the Voting Rights in
respect of the business and affairs of Borrower. If the applicable Event of
Default is no longer continuing, Pledgor shall again automatically have all of
the rights to exercise the Voting Rights and Lender shall so notify Borrower.


3



--------------------------------------------------------------------------------




(d)    Pledgor acknowledges that, except for this Agreement and the other Loan
Documents, it has not entered into, and it is not bound by the terms of, any
agreement or understanding, whether oral or written, with respect to the
purchase, sale, transfer or voting of any Voting Rights.
Section 5.    Termination of Agreement. Immediately upon payment in full of all
of the Obligations (other than contingent indemnity obligations) in accordance
with the terms of the Loan Agreement and the other Loan Documents, this
Agreement shall immediately cease, terminate and be of no further force or
effect. Thereafter, upon the request of Pledgor and at Pledgor’s sole cost and
expense, Lender shall deliver to Pledgor, without any representations,
warranties or recourse of any kind whatsoever, such of the Pledged Collateral
(including any certificate or certificates evidencing the Equity Interests, if
any, along with the partnership, membership or stock powers, as applicable,
endorsed in blank, if any) as then may be held or controlled by Lender
hereunder, and execute and deliver to Pledgor such documents as Pledgor may
reasonably request to evidence such termination, including, without limitation,
UCC termination statements; provided that if Lender has misplaced or is
otherwise unable to deliver the Pledged Collateral (including any certificate or
certificates evidencing the Equity Interests, along with the membership powers
endorsed in blank), Lender shall execute and deliver to Pledgor a lost
certificate affidavit and indemnity with respect to the Pledged Collateral. Any
Pledged Collateral released from the Lien of this Agreement, the Loan Agreement
and the other Loan Documents in accordance therewith pursuant to this Section 5
shall, effective upon such release, no longer be deemed “Pledged Collateral” for
any purpose under this Agreement or the other Loan Documents. Lender agrees, at
the request and sole cost and expense of Pledgor, to notify Borrower and any
other third party reasonably requested by Pledgor of such termination; provided
that, if Pledgor shall arrange for repayment of the Obligations in their
entirety by a third party, at Pledgor’s request and at its sole cost and
expense, Lender shall assign the Note, this Agreement and any other Loan
Documents (to the extent requested by Pledgor) to such third party, without
recourse, representation or warranty.
Section 6.    Liability. The trustees, officers, directors, employees and agents
of Lender shall have no personal liability under this Agreement and any
obligation of Lender under this Agreement to Pledgor or Borrower shall be
satisfied solely from the assets of Lender.
Section 7.    Rights of Lender.
(a)    Lender shall not be liable for failure to collect or realize upon the
Obligations or any collateral security or guarantee therefor, or any part
thereof, or for any delay in so doing nor be under any obligation to take any
action whatsoever with regard thereto. Any part or all of the Pledged Collateral
held by Lender may, without notice, but only during an Event of Default, be
transferred into the name of Lender or its nominee and Lender or its nominee may
thereafter without notice, exercise all Voting Rights and other rights in
respect of the Pledged Collateral, including the exercise of any and all rights
of conversion, exchange, subscription or any other rights, privileges or options
in respect of the Pledged Collateral, as if it were the absolute owner thereof,
all without liability except to account for property actually received by Lender
or its nominee; provided, however, that Lender or its nominee shall have no duty
to exercise any of the foregoing actions, or any liability for failure to do so
or delay in so doing.
(b)    Lender shall not be liable for the consequence of any Voting Rights cast
or given by Lender in accordance with this Agreement, except for any such
liability resulting solely from Lender’s gross negligence, bad faith or willful
misconduct.
(c)    Except as otherwise expressly set forth in this Agreement, and except to
the extent caused by Lender’s gross negligence, bad faith or willful misconduct,
Lender shall have no liability to Pledgor with respect to the receipt and
application by Lender of Distributions, the holding by Lender of


4



--------------------------------------------------------------------------------




any Pledged Collateral pursuant to and in accordance with this Agreement and the
other Loan Documents, or Lender’s taking, or failure to take, any action
(including the obtaining of insurance) with respect to any Pledged Collateral.
(d)    Pledgor hereby authorizes Lender in its absolute discretion, prior to the
termination of this Agreement pursuant to Section 5 hereof, (i) to file any and
all financing and continuation statements in any jurisdiction or jurisdictions
that Lender deems appropriate (including, without limitation, all initial
financing statements and continuation statements), naming Pledgor as debtor,
with respect to any of the Pledged Collateral (including such as may be
necessary to renew, extend and continue the perfection of the Security Interest
of Lender) without consent of or authentication by Pledgor and consents to a
photocopy or other reproduction of this Agreement or of a financing statement
being sufficient as a financing statement; and (ii) to file UCC financing
statements indicating that the collateral covered by such financing statements
is “all assets in which Pledgor now or hereafter has rights.”
Section 8.    Remedies. Upon the occurrence and during the continuance of an
Event of Default, Lender, without demand of performance or other demand,
advertisement or notice of any kind (except as specified below or required by
law) to or upon Pledgor or any other Person (all and each of which demands,
advertisements and/or notices is hereby expressly waived to the extent permitted
by applicable law), may, without obligation to resort to other security, and in
addition to and not in limitation of any and all other remedies reserved to
Lender hereunder or at law or in equity, forthwith collect, receive, appropriate
and realize upon the Pledged Collateral, or any part thereof, and/or may
forthwith sell, assign, give an option or options to purchase, contract to sell
or otherwise dispose of and deliver said Pledged Collateral, or any part
thereof, in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or at Lender’s offices or elsewhere upon such terms and
conditions as it may reasonably deem advisable and at such prices as it may deem
best with respect to its own interests, for cash or on credit or for future
delivery without assumption of any credit risk, with the right to Lender upon
any such sale or sales, public or private, to purchase the whole or any part of
the Pledged Collateral so sold, free of any right or equity of redemption in
Pledgor, which right or equity is hereby expressly waived and released to the
extent permitted by law. Upon the occurrence and during the continuance of an
Event of Default, Lender shall have the right to proceed against the Pledged
Collateral of Pledgor as it shall determine in its sole discretion. Lender shall
not be obligated to make any sale of the Pledged Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of the
Pledged Collateral may have been given. Lender may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case the sale of all or any part of the
Pledged Collateral is made on credit or for future delivery, the Pledged
Collateral so sold shall be retained by Lender until the sale price is paid by
the purchaser or purchasers thereof, Lender shall not incur any liability in
case any such purchaser or purchasers shall fail to take and pay for the Pledged
Collateral so sold and, in case of any such failure, such Pledged Collateral may
be sold again upon like notice. To the extent permitted by law, Pledgor hereby
waives all rights of marshaling the Pledged Collateral and any other security at
any time held by Lender and any right of valuation or appraisal. Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care, safekeeping or otherwise of any
and all of the Pledged Collateral or in any way relating to the rights of Lender
hereunder, including reasonable attorney’s fees and legal expenses, to the
payment in whole or in part, of the Obligations together with interest thereon
at the Default Rate under the Loan Agreement, and only after so applying such
net proceeds and after the payment by Lender of any other amount required by any
provision of law, including, without limitation, the UCC and any version of the
Uniform Commercial Code in effect in any applicable jurisdiction, need Lender
account for the surplus,


5



--------------------------------------------------------------------------------




if any, to Pledgor. Pledgor agrees that Lender need not give more than 10
Business Days notice of the time and place of any public sale or of the time and
place if any private sale or other intended disposition is to take place and
that such notice is commercially reasonable notification of such matters. No
notification need be given to Pledgor if it has, after default, signed a
statement renouncing or modifying any right to notification of sale or other
intended disposition. Lender’s rights and remedies hereunder are cumulative, at
law or in equity, with any and all of Lender’s other rights in connection with
the Loan, and Lender may exercise any of such rights or remedies in any order.
In addition to the rights and remedies granted to it in this Agreement and any
other instrument securing, evidencing or relating to any of the Obligations,
Lender shall have all the rights and remedies of a secured party under the UCC,
as if such rights and remedies were fully set forth herein, and any rights and
remedies of a secured party under any version of the Uniform Commercial Code in
effect in any applicable jurisdiction in which such rights or remedies are
sought to be enforced.
Section 9.    Right to Become Member, Shareholder or Partner. (1) In addition to
the remedies set forth in Section 8 hereof, upon the occurrence and during the
continuance of an Event of Default, Lender may, by delivering written notice to
Borrower and Pledgor, after having acquired the right, title and interest of
Pledgor’s Equity Interests, succeed, or designate one or more nominees(s) to
succeed, to all right, title and interest of Pledgor (including, without
limitation, the right, if any, to vote on or take any action with respect to
Borrower) as a member, shareholder or partner of Borrower, as applicable,
relating to the Equity Interests acquired. Pledgor hereby irrevocably authorizes
and directs Borrower on receipt of any such notice (i) to deem and treat Lender
or its nominee in all respects as a member, shareholder or partner, as
applicable (and not merely an assignee of a member, shareholder or partner, as
applicable), of Borrower entitled to exercise all the rights, powers and
privileges (including the right to vote on or take any action with respect to
any and all membership, shareholder or partnership matters, as applicable,
pursuant to the Formation Agreement) to receive all Distributions, to be
credited with the capital account and to have all other rights, powers and
privileges appertaining to such membership, shareholder or partnership
interests, as applicable, to which Pledgor would have been entitled had
Pledgor’s membership, shareholder or partnership interests, as applicable, not
been transferred to Lender or such nominee, (ii) to execute amendments to the
Formation Agreement admitting Lender or such nominee as a member, shareholder or
partner, as applicable, in place of Pledgor and (iii) to issue the membership,
shareholder or partnership certificate(s), as applicable, in the name of Lender
or its nominee, with respect to each of the Equity Interests represented by a
certificate or certificates.
(a)    Notwithstanding anything to the contrary contained herein, upon
acquisition of any portion of the Pledged Collateral by Lender or any other
Person through foreclosure or assignment in lieu of foreclosure, Pledgor shall
not be required to make additional contributions or other payments to Borrower.
Section 10.    Representations, Warranties and Covenants of Pledgor. Pledgor
hereby represents and warrants to and covenants and agrees with Lender with
respect to itself and the Pledged Collateral that:
(a)    Pledgor is, and at all times will maintain its existence as, a
corporation organized solely under the laws of the State of Delaware, has all
requisite power and authority to execute, deliver and perform this Agreement and
the Formation Agreement and to consummate the transactions contemplated hereby.
(b)    This Agreement has been duly authorized, executed and delivered by
Pledgor, is the legal, valid and binding obligation of Pledgor, and is
enforceable as to Pledgor in accordance with its


6



--------------------------------------------------------------------------------




terms, subject, however, to bankruptcy, insolvency and other rights of creditors
generally and to general principles of equity.
(c)    The execution, delivery, observance and performance by Pledgor of this
Agreement and the transactions contemplated hereby will not result in any
violation of the Formation Agreement or, to Pledgor’s knowledge, of any
constitutional provision, law, statute, ordinance, rule or regulation applicable
to it; or of any judgment, decree or order applicable to it and will not
conflict with, or cause a breach of, or default under, any such term or, except
for the liens created or contemplated hereby, result in the creation of any
mortgage lien, pledge, charge or encumbrance upon any of its properties or
assets pursuant to any such term.
(d)    It is not necessary for Pledgor to obtain or make any (i) governmental
consent, approval or authorization, registration or filing from or with any
governmental authorities or (ii) consent, approval, waiver or notification of
partners, creditors, lessors or other nongovernmental persons, in each case, in
connection with the execution and delivery of this Agreement or the consummation
of the transactions herein presently contemplated which has not been filed or
obtained.
(e)    Pledgor is as of the date hereof (i) the sole economic, managing and
voting member of Borrower, (ii) the owner of 100% of the membership interests in
Borrower and (iii) the sole owner of all direct beneficial interests in the
Pledged Collateral. Pledgor owns the Pledged Collateral, and the Pledged
Collateral is and shall remain, free and clear of any lien, mortgage,
encumbrance, charge, pledge, security interest, or claim of any kind (including,
without limitation, any unconditional sale or other title retention agreement)
other than as created by this Agreement or as permitted by the Loan Agreement.
(f)    The Equity Interests are, and Pledgor covenants and agrees that it will
ensure at all times that such Equity Interests remain, “securities” within the
meaning of the UCC and, in particular, with respect to the Equity Interests that
are represented by a certificate or certificates, are “certificated securities”
within the meaning of Section 8-102(a)(4) of the UCC, and Pledgor has taken all
steps necessary to afford Lender “control” of such Equity Interests within the
meaning of the UCC.
(g)    Pledgor covenants and agrees to defend, at its sole cost and expense,
Lender’s right, title and Security Interest in and to the Pledged Collateral and
the proceeds thereof, created pursuant hereto, against the claims and demands of
all Persons whomsoever.
(h)    The Equity Interests have been duly authorized and validly issued and are
fully paid and nonassessable.
(i)    The Equity Interests constitute 100% of the interests in capital,
profits, distribution, management and voting rights in Borrower.
(j)    Upon Lender obtaining and maintaining possession of the certificates
identified on Schedule 1 and the filing of a UCC financing statement adequately
describing the Pledged Collateral in the office of the Secretary of State of the
State of Delaware, all steps necessary to create and perfect the security
interest created by this Agreement as a valid and continuing first priority lien
on, and first priority perfected (subject to possession of the certificates and
filing of the financing statements referenced above) security interest in, the
Pledged Collateral, in favor of Lender, prior to all other liens, security
interests and other claims of any sort whatsoever, have been taken. Pledgor has
not granted a security interest in the Pledged Collateral to any other party,
and the security interest granted pursuant to this Agreement in the Pledged
Collateral constitutes a valid, perfected first priority security interest in
the Pledged Collateral, enforceable as such against all creditors of, and
purchasers from, Pledgor.


7



--------------------------------------------------------------------------------




(k)    Except as set forth on Schedule 1, Pledgor has not changed its name, or
used, adopted or discontinued the use of any trade name, fictitious name or
other trade name or trade style.
(l)    Pledgor will not change its name in any manner which could make any
financing or continuation statement filed hereunder seriously misleading within
the meaning of Section 9-507(c) of the UCC (or any other then-applicable
provision of the UCC) unless Pledgor shall have given Lender at least 10
Business Days’ prior notice thereof and shall have taken all action (or made
arrangements to take such action substantially simultaneously with such change,
if it is impossible to take such action in advance) necessary or reasonably
requested by Lender to amend such financing statement or continuation statement
so that it is not seriously misleading.
(m)    Pledgor shall not amend the Formation Agreement in contravention of the
Loan Agreement or in any manner that would materially and adversely affect
Lender’s rights or remedies hereunder.
Section 11.    Certain Covenants.
(a)    No Disposition. Pledgor agrees that, except to the extent permitted under
the Loan Agreement, it will not directly or indirectly sell, assign, transfer,
exchange, encumber or otherwise dispose of, or grant any option with respect to,
the Pledged Collateral, nor will it create, incur or permit to exist any
security interest with respect to any of the Pledged Collateral, except for the
Security Interest provided for by this Agreement.
(b)    Delivery of Certificates and Instruments. Any and all certificates or
instruments at any time representing or evidencing any Pledged Collateral shall
be promptly delivered to and held by or on behalf of Lender pursuant hereto, and
shall be in suitable form for transfer by delivery, or shall be accompanied by
instruments of transfer or assignment, duly executed in blank, all in form and
substance reasonably satisfactory to Lender. Lender shall have the right, at any
time, after the occurrence and during the continuance of an Event of Default, to
transfer to or to register in the name of Lender or its nominee any Pledged
Collateral. In addition, Lender shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations.
(c)    Other Units. Pledgor has not and shall not permit the issuance of any
units of membership interest, stock or partnership interest in Borrower, as
applicable, or other securities in addition to or in substitution for the Equity
Interests.
Section 12.    Other Partners, Shareholders and/or Members Shall Join. Every
member, shareholder or partner, as applicable, hereinafter admitted to Borrower
as a successor or additional member, shareholder or partner (to the extent
permitted under the Loan Documents) shall at Lender’s request and as a condition
thereto, join in this Agreement and agree to be bound by the terms and
provisions hereof, pursuant to a written joinder and assumption agreement in
form and substance reasonably satisfactory to Lender, and execute and deliver
appropriate forms of assignment and other appropriate instruments indicating the
Security Interest of Lender in the member’s Pledged Collateral. The failure of
any new member, shareholder or partner, as applicable, to execute and deliver
the same prior to or contemporaneously with its admission as a member,
shareholder or partner in Borrower, if such failure shall continue for 10 days
after request by Lender, shall constitute an Event of Default hereunder and
under the terms and provisions of the Loan Documents.
Section 13.    Foreclosure Sales of Securities.


8



--------------------------------------------------------------------------------




(a)    No Obligation to Register. In exercising its remedies hereunder, Lender
may be unable to sell Equity Interests publicly without registering them under
the Securities Laws, which would likely be an expensive and time‑consuming
undertaking and, in fact, one which might be impossible to accomplish even if
Lender were willing to invest the necessary time and money. Even though Lender
may be able to register Equity Interests under the Securities Laws, it may
nonetheless regard such registration as too expensive or too time‑consuming
(such determination to be made in Lender’s sole discretion). If Lender sells
Equity Interests without registration, Lender may be required to sell them only
in private sales to a restricted group of offerees and purchasers who fulfill
certain suitability standards and who will be obliged to agree, among other
things, to acquire the Equity Interests for their own account for investment and
not with a view to distributing or reselling them. Pledgor acknowledges that
such a private sale may result in less favorable prices and other terms than a
public sale. Pledgor agrees that a private sale, even under these restrictive
conditions, will not be considered commercially unreasonable solely by virtue of
the fact that Lender has not registered or sought to register the Equity
Interests under the Securities Laws, even if Pledgor or Borrower agrees to pay
all costs of the registration process.
(b)    Right of Lender to Purchase at No‑Action Public Sale. Pledgor is aware
that Section 9‑610 of the UCC states that Lender is able to purchase the Equity
Interests only if they are sold at a public sale. Pledgor is also aware that SEC
staff personnel have, over a period of years, issued various No‑Action Letters
that describe procedures which, in the view of the SEC staff, permit a
foreclosure sale of securities to occur in a manner that is public for purposes
of Part 6 of Article 9 of the UCC, yet not public for purposes of Section 4(2)
of the Securities Act. Pledgor is also aware that Lender may wish to purchase
the Equity Interests that are sold at a foreclosure sale. Pledgor specifically
agrees that a foreclosure sale conducted in conformity with the principles set
forth in the No‑Action Letters (i) shall be considered to be a “public” sale for
purposes of Section 9-610 of the UCC; and (ii) will not be considered
commercially unreasonable solely by virtue of the fact that Lender has not
registered or sought to register the Equity Interests under the Securities Laws,
even if Pledgor agrees or Borrower agrees to pay all costs of the registration
process.
(c)    Intentionally Omitted
(d)    General Standards Applicable to Foreclosure Sales. Pledgor agrees that
Lender shall have no general duty or obligation to make any effort to obtain or
pay any particular price for any Equity Interests sold by Lender pursuant to
this Agreement (including sales made to Lender). Lender may, in its discretion,
among other things, accept the first offer received, or decide to approach or
not to approach any potential purchasers provided that any such foreclosure sale
is conducted in a commercially reasonable manner.
(e)    Further Assurances. Subject to Section 17(q), Pledgor shall use all
reasonable efforts to do or cause to be done all such other acts and things
(except that Pledgor shall not be obligated to register any Equity Interests
under the Securities Laws) as may be reasonably necessary to make any sale or
sales of Equity Interests valid and binding and in compliance with applicable
laws, regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at Pledgor’s expense.
(f)    Equitable Remedy. Pledgor agrees that a breach of any of the covenants
contained in this Section 13 shall cause irreparable injury to Lender, and that
Lender will have no adequate remedy at law in respect of such breach. As a
consequence, Pledgor agrees that each and every covenant contained in this
Section 13 shall be specifically enforceable against Pledgor.
Section 14.    Reimbursement of Lender.


9



--------------------------------------------------------------------------------




(a)    Pledgor shall indemnify, reimburse, defend and hold harmless Lender and
its officers, directors, employees and agents (collectively, the “Indemnified
Parties”) for, from and against any and all liabilities, obligations, losses,
damages, penalties, assessments, actions, or causes of action, judgments, suits,
claims, demands, actual third party costs, expenses (including reasonable
attorneys’ fees and legal expenses whether or not suit is brought and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Indemnified Parties, in any way
relating to or arising out of the making, holding or enforcement of this
Agreement by Lender to the extent resulting, directly or indirectly, from any
claim made (whether or not in connection with any legal action, suit, or
proceeding) by or on behalf of any Person other than Lender; provided, however,
that no Indemnified Party shall have the right to be indemnified hereunder for
its own gross negligence or willful misconduct. The provisions of, and
undertakings and indemnification set forth in, this Section 14 shall survive the
satisfaction and payment in full of the Obligations and termination of this
Agreement. Any amounts which may become payable by Pledgor pursuant to the
foregoing indemnity shall be added to Pledgor’s obligations hereunder and to the
Obligations.
(b)    Pledgor hereby covenants and agrees to reimburse Lender promptly upon
receipt of written notice from Lender for all reasonable costs and expenses
payable to third parties incurred by Lender in connection with (A) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Pledgor or this Agreement (except to the extent resulting
from Lender’s gross negligence or willful misconduct), and (B) enforcing any
obligations of or collecting any payments due from Pledgor under this Agreement.
(c)    In no event shall Lender be liable to Pledgor for any matter or thing in
connection with this Agreement other than to account for moneys actually
received by Lender in accordance with the terms hereof and any state of facts
determined by a final nonappealable judgment of a court of competent
jurisdiction to be caused by Lender’s gross negligence or willful misconduct in
connection therewith.
Section 15.    No Waiver of Rights by Lender. Nothing herein shall be deemed (a)
to be a waiver of any right which Lender may have under the Bankruptcy Code or
the bankruptcy laws of any state to file a claim for the then outstanding amount
of the Loan or to require that all of the Pledged Collateral shall continue to
secure all of the Obligations; (b) to impair the validity of the Loan, the Loan
Agreement, the Note, the other Loan Documents or any other document or
instrument delivered to Lender in connection therewith; or (c) to impair the
right of Lender to commence an action to foreclose any lien or security interest
in connection with the exercise of its remedies hereunder. Nothing herein shall
be deemed to be a waiver of any right which Lender may have under
Section 506(a), 506(b), 111l(b) or any other provisions of the Bankruptcy Code
to file a claim for the full amount of the indebtedness of the Loan and other
amounts due under this Agreement, the Loan Agreement, the Note, or the other
Loan Documents or to require that all of the Pledged Collateral shall continue
to secure the Obligations.
Section 16.    Irrevocable Proxy. Solely with respect to Article 8 Matters,
Pledgor hereby irrevocably grants and appoints Lender, from the date of this
Agreement until the termination of this Agreement in accordance with its terms,
as Pledgor’s true and lawful proxy, for and in Pledgor’s name, place and stead
to vote the Equity Interests, whether directly or indirectly, beneficially or of
record, now owned or hereafter acquired, with respect to such Article 8 Matters.
The proxy granted and appointed in this Section 16 shall include the right to
sign Pledgor’s name (as a member, shareholder or partner of Borrower, as
applicable) to any consent, certificate or other document relating to an
Article 8 Matter and the Equity Interests that applicable law may permit or
require, to cause the Equity Interest to be voted in accordance with the
preceding sentence. Pledgor hereby represents and warrants that there are no
other proxies and powers of attorney with respect to an Article 8 Matter and the
Equity Interests that Pledgor


10



--------------------------------------------------------------------------------




may have granted or appointed. Pledgor will not give a subsequent proxy or power
of attorney or enter into any other voting agreement with respect to the Equity
Interests with respect to any Article 8 Matter and any attempt to do so with
respect to an Article 8 Matter shall be void and of no effect. The proxies and
powers granted by the Pledgor pursuant to this Agreement are coupled with an
interest and are given to secure the performance of the Pledgor’s obligations.
Section 17.    Miscellaneous.
(a)    Successors. Except as otherwise provided in this Agreement, whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party, provided
that Pledgor may not assign its obligations hereunder except as may be provided
in, and in accordance with, the Loan Agreement. All covenants and promises and
agreements in this Agreement contained, by or on behalf of Pledgor, shall inure
to the benefit of Lender and its successors and assigns.
(b)    Governing Law.
(1)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(2)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST PLEDGOR OR LENDER ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK. EACH OF PLEDGOR AND LENDER HEREBY (I) IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND
(II) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING.
(c)    Modification, Waiver in Writing. This Agreement may not be amended or
waived, nor shall any consent or approval of Lender be granted hereunder, unless
such amendment, waiver, consent or approval is in writing signed by Lender and
(in the case of amendments) Pledgor.
(d)    Notices. The provisions of Section 8.04 of the Loan Agreement are hereby
incorporated into this Agreement by this reference to the fullest extent as if
the text of such provisions were set forth in their entirety herein.
(e)    Trial by Jury. The provisions of Section 8.05 of the Loan Agreement (as
it relates to the waiver of jury trial by Pledgor and Lender) are hereby
incorporated into this Agreement by this reference to the fullest extent as if
the text of such provisions were set forth in their entirety herein.
(f)    Principles of Construction. The provisions of Section 1.02 of the Loan
Agreement are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
(g)    Severability. The provisions of Section 8.09 of the Loan Agreement are
hereby incorporated into this Agreement by this reference to the fullest extent
as if the text of such provisions were set forth in their entirety herein.


11



--------------------------------------------------------------------------------




(h)    Offsets, Counterclaims and Defenses. All payments made by Pledgor
hereunder shall be made irrespective of, and without any deduction for, any
setoffs or counterclaims. Pledgor waives the right to assert a counterclaim,
other than a mandatory or compulsory counterclaim, in any action or proceeding
brought against it by Lender arising out of or in any way connected with this
Agreement or the Obligations.
(i)    No Joint Venture. The provisions of Section 8.13 of the Loan Agreement
are hereby incorporated into this Agreement by this reference to the fullest
extent as if the text of such provisions were set forth in their entirety
herein.
(j)    Counterparts. The provisions of Section 8.16 of the Loan Agreement are
hereby incorporated into this Agreement by this reference to the fullest extent
as if the text of such provisions were set forth in their entirety herein.
(k)    No Third-Party Beneficiaries. This Agreement is solely for the benefit of
Lender and Pledgor, and nothing contained in this Agreement shall be deemed to
confer upon anyone other than Lender and Pledgor any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein.
(l)    Limitation on Liability of Pledgor; Exculpation. The provisions of
Section 8.21 of the Loan Agreement are hereby incorporated into this Agreement
by this reference to the fullest extent as if the text of such provisions were
set forth in their entirety herein.
(m)    Right of Set-Off. The provisions of Section 8.20 of the Loan Agreement
are hereby incorporated into this Agreement by this reference to the fullest
extent as if the text of such provisions were set forth in their entirety
herein.
(n)    Intentionally Omitted.
(o)    Prior Agreements. The provisions of Section 8.24 of the Loan Agreement
are hereby incorporated into this Agreement by this reference to the fullest
extent as if the text of such provisions were set forth in their entirety
herein.
(p)    Further Assurances. Pledgor shall from time to time, at its expense,
promptly execute and deliver (and/or cause to be executed and delivered) all
further instruments and agreements, and take all further actions, that may be
necessary or appropriate, or that Lender may reasonably request, in order to
perfect or protect any assignment, pledge or security interest granted or
purported to be granted hereby or to enable Lender to exercise or enforce its
rights and remedies hereunder.
(q)    Regulatory Matters. Notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document, the Lender acknowledges that its
rights, remedies and powers under this Agreement will be subject to any
applicable laws, rules and regulations of the Gaming Authorities, including
Gaming Laws, and that approvals, licenses and consents from the Gaming
Authorities may be required in connection therewith.


[Signature appears on the following page]






12



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Pledgor has executed and delivered this Pledge and Security
Agreement as of the date first above written.
PLEDGOR:
EMPIRE RESORTS, INC., a Delaware corporation
By: /s/ Joseph D’Amato
Name: Joseph D’Amato
Title: Authorized Signatory







